Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Mueller on 3/12/2020.

The application has been amended as follows: 
Claim 1:
A method of bonding composite structures, said method comprising: positioning a second structure at a bonding site on a first structure; coupling a first vacuum bag to the first structure such that the first vacuum bag covers the bonding site; applying a vacuum to the first vacuum bag to induce a first mechanical force to the second structure via the first vacuum bag; coupling a second vacuum bag to the first structure and to the first vacuum bag such that the second vacuum bag covers the second structure and at least a portion of the first vacuum bag to define a second volume between the second vacuum bag, the first structure, and the first vacuum bag, wherein a centermost point of the second vacuum bag is capable of contacting the first vacuum bag; and applying a vacuum to the second vacuum bag to induce apply a second mechanical force to the second structure and to the first vacuum bag via the second vacuum bag; at least partially venting the first vacuum bag to remove at least a portion of the first mechanical force on the second structure; and maintaining the vacuum of the second vacuum bag after the at least partially venting of the first vacuum bag to maintain the second mechanical force on the second structure to bond the first structure to the second structure.

Claim 3:

The method of Claim 1, wherein the at least partially venting of the first vacuum bag comprises at least partially venting the first vacuum bag after applying the vacuum to the second vacuum bag.

Claim 4: 
The method of Claim 1, wherein the at least partially venting of the first vacuum bag comprises exposing the second structure to atmospheric pressure.

Claim 6:
The method of Claim 1, wherein maintaining the vacuum on the second vacuum bag to maintain the second mechanical force comprises maintaining the vacuum on the second vacuum bag to maintain a compaction force on the first vacuum bag and on the second structure, and wherein the at least partially venting of the first vacuum bag comprises exposing the second structure to atmospheric pressure to facilitate removing a plurality of volatile organic compounds from the second structure.

Claim 7:
The method of Claim 1, wherein the coupling the first vacuum bag to the first structure comprises sealing the first vacuum bag to the first structure with a first sealing mechanism, and wherein the coupling the second vacuum bag to the first structure comprises sealing the second vacuum bag to the first structure with a second sealing mechanism.

Claim 8:
The method of Claim 1, wherein the coupling the second vacuum bag to cover at least [[a]] the portion of the first vacuum bag comprises coupling the second vacuum bag to the first vacuum bag such that a first probe on the first vacuum bag is uncovered by the second vacuum bag.

Claim 10:
The method of Claim 1, wherein applying [[a]] the vacuum to the second vacuum bag comprises applying the vacuum to the second vacuum bag outside an autoclave.

Please rejoin claims 1, 3, 4 and 6-10 
Allowable Subject Matter
Claims 1, 3, 4, 6-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art discloses the claimed system as extensively detailed in the prior office actions. However, Keller discloses box 604 which prevents a centermost point of said second vacuum bag from contacting said first vacuum bag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748